Brinker, J. This was an action in chancery to foreclose a mort-gage. It was argued and submitted with the case of Milligan v. Cromwell, ante, 327. The facts are in all respects, except as to parties, .property, and amount involved, the same as those in Milligan s. Cromwell. The principles considered therein under the first assignment -of error apply to this case. For the reasons stated in that ease the judgment herein should be affirmed, and it is so ordered. Long, C. J., and Henderson, J., concur.